EXHIBIT 10.1

 
 
BERKSHIRE HILLS BANCORP, INC.
BERKSHIRE BANK
THREE-YEAR EMPLOYMENT AGREEMENT


This Three-Year Employment Agreement (the “Agreement”) is made effective as of
February 21, 2019 (the “Effective Date”), by and among Berkshire Hills Bancorp,
Inc. (the “Company”), a corporation organized under the laws of the State of
Delaware, and its wholly-owned subsidiary, Berkshire Bank (the “Bank”), a state
chartered savings bank with its principal administrative offices at 24 North
Street, Pittsfield, Massachusetts 01201 and Richard M. Marotta (the
“Executive”).
WHEREAS, the Company, Bank (collectively, the “Employers”) and Executive are
currently parties to a three-year executive change in control agreement dated as
of April 21, 2016 (the “Prior Agreement”); and
WHEREAS, the Executive was promoted to President and Chief Executive Officer of
the Company and Chief Executive Officer of the Bank (the “Executive Position”);
and


WHEREAS, in connection with the promotion, the Employers and the Executive
desire to amend and restate the Prior Agreement and replace it in its entirety
with this Agreement.
NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:
1.    POSITION AND RESPONSIBILITIES
During the term of this Agreement, Executive shall continue to serve in the
Executive Position, and will perform all duties and will have all powers that
are generally incident to the Executive Position.  Without limiting the
generality of the foregoing, Executive will be responsible for the overall
management of the Employers, and will be responsible for establishing the
business objectives, policies and strategic plans of the Employers in
conjunction with the Boards of Directors of the Employers. Executive also will
be responsible for providing leadership and direction to all departments or
divisions of the Employers and will be the primary contact between the Boards of
Directors of the Employers (the “Board”) and other officers and employees of the
Employers.  In the Executive Position, Executive will report directly to the
Board.  Executive also agrees to serve, if elected, as an officer and director
of any affiliate of the Employers.
2.    TERM AND DUTIES
(a) Three Year Term and Annual Renewal.  The initial term of this Agreement will
begin as of the Effective Date and will continue for thirty-six (36) full
calendar months thereafter (the “Term”).  Commencing on April 1, 2020, and on
each April 1 thereafter (each such date being a “Renewal Date”), the Term of
this Agreement shall extend for one additional year, so that the Term shall be
three years from such Renewal Date (for example, the first extended term shall
be April 1, 2020 through April 1, 2023); provided, however, that in order for
this Agreement to renew, the Compensation Committee must take the following
actions prior to each Renewal Date:
 

--------------------------------------------------------------------------------

 
(i) conduct a comprehensive performance assessment and review of Executive for
purposes of determining whether to extend this Agreement; and (ii) affirmatively
approve the renewal of this Agreement and include such decision in the minutes
of the Compensation Committee’s meeting.  If the Compensation Committee decides
not to renew this Agreement, then the Compensation Committee will provide
Executive with a written notice of non-renewal (“Non-Renewal Notice”) no later
than five business days after such action is taken, in which event this
Agreement will terminate twenty-four (24) months from the Renewal Date. If the
Compensation Committee fails to inform Executive of its determination regarding
the renewal or non-renewal of this Agreement, the Executive may request that the
Compensation Committee provide Executive with the reason(s) for its action, and
the Compensation Committee will respond to Executive within thirty (30) days of
the receipt of such request.  Reference herein to the Term of this Agreement
will refer to both such initial term and such extended terms.


(b) Change in Control.  Notwithstanding the foregoing, in the event that the
Bank or the Company has entered into an agreement to effect a transaction that
would be considered a Change in Control as defined under Section 5 hereof, then
the Term of this Agreement will be extended automatically for thirty-six (36)
months following the date on which the Change in Control occurs.


(c) Membership on Other Boards or Organizations.  During the period of his
employment hereunder, except for periods of absence occasioned by illness,
reasonable vacation periods, and reasonable leaves of absence, Executive will
devote all of his business time, attention, skill and efforts to the faithful
performance of his duties under this Agreement, including activities and duties
related to the Executive Position.  Notwithstanding the preceding sentence,
subject to the approval of the Board, Executive may serve as a member of the
board of directors of business, community and charitable organizations, provided
that in each case such service does not materially interfere with the
performance of his duties under this Agreement, adversely affect the reputation
of the Bank or any other affiliates of the Bank, or present any conflict of
interest.


(d) Continued Employment Following Expiration of Term.  Nothing in this
Agreement mandates or prohibits a continuation of Executive’s employment
following the expiration of the Term of this Agreement, upon the terms and
conditions as the Bank and Executive may mutually agree.




3.    COMPENSATION, BENEFITS AND REIMBURSEMENT
(a) Base Salary.  In consideration of Executive’s performance of the
responsibilities and duties set forth in this Agreement, the Bank will provide
Executive the compensation specified in this Agreement.  The Bank will pay
Executive a salary of $675,000 (six hundred and seventy-five thousand dollars)
per year (“Base Salary”).  Such Base Salary will be payable in accordance with
the customary payroll practices of the Bank.  During the Term of this Agreement,
the Board may increase, but not decrease (other than a decrease which is
applicable to all executive officers of the Bank and in a percentage not in
excess of the percentage decrease for other executive officers), Executive’s
Base Salary as the Board deems appropriate.  Any change in Base Salary will
become the “Base Salary” for purposes of this Agreement.


2

--------------------------------------------------------------------------------

(b) Bonus.  Executive shall be entitled to participate in any bonus plan or
arrangements of the Bank in which the Executive is eligible to participate. 
Nothing paid to Executive under any such plan or arrangement will be deemed to
be in lieu of the other compensation to which Executive is entitled under this
Agreement.


(c) Benefit Plans.  Executive will be entitled to participate in all employee
benefit plans, arrangements and perquisites offered to employees and officers of
the Bank.  Without limiting the generality of the foregoing provisions of this
Section 3(c), Executive also will be entitled to participate in any employee
benefit plans including but not limited to stock option and restricted stock
plans, retirement plans, pension plans, profit-sharing plans,
health-and-accident plans, or any other employee benefit plan or arrangement
made available by the Bank in the future to management employees, subject to and
on a basis consistent with the terms, conditions and overall administration of
such plans and arrangements.


(d) Vacation.  Executive will be entitled to five (5) weeks of paid vacation
time each year during the Term of this Agreement measured on a calendar year
basis, in accordance with the Bank’s customary practices, as well as sick leave,
holidays and other paid absences in accordance with the Bank’s policies and
procedures for officers.  Any unused paid time off during an annual period will
be treated in accordance with the Bank’s personnel policies as in effect from
time to time.


(e) Expense Reimbursements.  The Bank will reimburse Executive for all
reasonable travel, entertainment and other reasonable expenses incurred by
Executive during the course of performing his obligations under this Agreement,
including, without limitation, use of a Bank-provided cellular telephone and
laptop computer, fees for memberships in such organizations as Executive and the
Board mutually agree are necessary and appropriate in connection with the
performance of his duties under this Agreement, upon substantiation of such
expenses in accordance with applicable policies and procedures of the Bank. With
regard to a Bank-provided cellular telephone, Executive shall be entitled to
reimbursement for all fixed monthly expenses associated with such service and
for reimbursement of all charges for business-related telephone calls, provided
such expenses are substantiated in accordance with applicable policies and
procedures of the Bank.  All reimbursements pursuant to this Section 3(e) shall
be paid promptly by the Bank and in any event no later than thirty (30) days
following the date on which the expense was incurred.


(f) Timing of Payments. To the extent not specifically set forth in this Section
3, any compensation payable or provided under this Section 3 shall be paid or
provided no later than two and one-half (2.5) months after the calendar year in
which such compensation is no longer subject to a substantial risk of forfeiture
within the meaning of Treasury Regulation 1.409A-1(d).
(g) No Impact on SERP, Equity Awards or Other Benefit Plans.  For purposes of
clarity, nothing paid under this Agreement will be deemed to be in lieu of any
compensation to which Executive is entitled under any other benefit plan,
including, but not limited to, a non-qualified deferred compensation
arrangement, restricted stock awards, performance shares, stock options or
long-term care insurance benefit.
3

--------------------------------------------------------------------------------

4.    TERMINATION AND TERMINATION PAY
Subject to Section 5 of this Agreement which governs the occurrence of a Change
in Control, Executive’s employment under this Agreement shall be terminated in
the following circumstances:
(a) Death.  This Agreement shall terminate upon Executive’s death, in which
event Executive’s estate or beneficiary shall be entitled to receive the earned
but unpaid compensation and vested benefits due Executive as of the date of
Executive’s death and any other life insurance or other benefits that
Executive’s estate or beneficiary may be entitled to receive under any of the
Employer’s benefit plans, including, but not limited to, a split dollar
agreement.
(b) Disability.  “Disability” shall mean Executive: (i) is unable to engage in
any substantial gainful activity, as contemplated in Section 1 of this
Agreement, by reason of any medically determinable physical or mental impairment
which can be expected to result in death, or last for a continuous period of not
less than 12 months; (ii) by reason of any medically determinable physical or
mental impairment which can be expected to result in death, or last for a
continuous period of not less than 12 months, is receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Bank; or (iii) is determined to be disabled by
the Social Security Administration. In determining whether a Disability exists,
the Board’s decision shall be based on medical and other information provided to
the Board regarding Executive’s medical condition and work performance. In the
event of Executive’s termination due to Disability, the Bank will continue to
provide the Executive and his dependents with non-taxable medical and dental
insurance, at no cost to the Executive, until the earlier of: the second
anniversary of the date of termination due to Disability or age sixty-five
(65).  In addition, Executive shall be eligible to receive benefits provided by
the Bank under the provisions of disability insurance coverage in effect for
Bank employees and Bank executives and the Bank agrees to maintain any
supplemental disability policy that covers the Executive as of the date of
Disability on the same terms and conditions that were in effect immediately
prior to a Disability.


 (c) Termination for Cause.  The Board may immediately terminate Executive’s
employment at any time for “Cause.”  Executive shall have no right to receive
compensation or other benefits under this Agreement for any period after
termination for Cause, except for already vested benefits.  Termination for
“Cause” shall mean termination because of, in the good faith determination of
the Board, Executive’s:
(i)   material act of dishonesty or fraud in performing Executive’s duties on
behalf of the Bank;
(ii)  willful misconduct that in the judgment of the Board will likely cause
economic damage to the Bank or injury to the business reputation of the Bank;
(iii) gross incompetence (in determining gross incompetence, the acts or
omissions shall be measured against standards generally prevailing in the
banking industry);
4

--------------------------------------------------------------------------------

(iv)  breach of fiduciary duty involving personal profit;
(v)   intentional failure to perform stated duties under this Agreement after
written notice thereof from the Board;
(vi)  willful violation of any law, rule or regulation (other than traffic
violations or similar offenses which results only in a fine or other
non-custodial penalty) that reflect adversely on the reputation of the Bank, any
felony conviction, any violation of law involving moral turpitude, or any
violation of a final cease-and-desist order;
(vii)  any violation of the policies and procedures of the Bank as outlined in
the Bank’s employee handbook, which would result in termination of a Bank
executive, as from time to time amended and incorporated herein by reference; or
(viii) material breach by Executive of any provision of this Agreement.
Notwithstanding the foregoing, Executive shall not be deemed to have been
terminated for Cause unless and until there shall have been delivered to
Executive a notice of termination which shall include a copy of a resolution
duly adopted by the affirmative vote of not less than a majority of the
disinterested members of the Board, at a meeting of the Board called and held
for the purpose of finding that, in good faith opinion of the Board (after
reasonable notice to Executive and an opportunity for Executive to be heard
before the Board with counsel), that Executive was guilty of the conduct
described in any of the paragraphs (i) through (viii) above.
(d) Voluntary Termination by Executive.  Executive may voluntarily terminate
employment during the Term of this Agreement (other than “With Good Reason” as
defined below) upon at least thirty (30) days prior written notice to the
Board.  Upon Executive’s voluntary termination, Executive shall have no right to
receive compensation or other benefits under this Agreement for any period after
termination, except for compensation or benefits that have already vested.
(e) Termination Without Cause or With Good Reason.
         (i)   The Board may immediately terminate Executive’s employment at any
time for a reason other than Cause (a termination “Without Cause”), and
Executive may, by written notice to the Board, terminate this Agreement at any
time within ninety (90) days following an event constituting “Good Reason,” as
defined below (a termination “With Good Reason”); provided, however, that the
Bank shall have thirty (30) days to cure the “Good Reason” condition, but the
Bank may waive its right to cure.  Any termination of Executive’s employment,
other than termination for Cause, shall have no effect on or prejudice the
vested rights of Executive under the Bank’s qualified or non-qualified
retirement or other employee benefit plans or programs, or compensation plans or
programs in which Executive was a participant.
         (ii)   In the event of termination With Good Reason or, in the event of
termination Without Cause, each as described under Section 4(e)(i), the Bank
shall pay Executive, or in the event of Executive’s subsequent death,
Executive’s beneficiary or estate, as
5

--------------------------------------------------------------------------------

severance pay, an amount equal to the sum of: (a) the Executive’s Base Salary,
and (b) the greater of the (i) average cash incentive earned in the prior two
(2) calendar years, or (ii) the cash incentive that would be paid or payable to
the Executive receiving the annual incentive at target for the Bank’s fiscal
year in which the date of termination occurs (or for the prior fiscal year if
the incentive opportunity has not yet been determined), as if the Executive and
the Bank were to satisfy all performance-related conditions, which the Executive
would have earned during the remaining Term of the Agreement, payable in a lump
sum within ten (10) days of the Executive’s termination of employment.  In
addition, the Executive and his or her dependents shall remain eligible to
participate in the non-taxable medical and dental insurance programs offered by
the Bank to its employees for the remaining Term of this Agreement, at no cost
to the Executive. If the Bank cannot provide one or more of the benefits set
forth in this paragraph because Executive is no longer an employee, applicable
rules and regulations prohibit such benefits or the payment of such benefits in
the manner contemplated, or it would subject the Bank to penalties, then the
Bank shall pay Executive a cash lump sum payment reasonably estimated to be
equal to the value of such benefits or the value of the remaining benefits at
the time of such determination. Such cash payment will be made on the Bank’s
first payroll date immediately following the 30th day after the later of: (i)
Executive’s date of termination; or (ii) the effective date of the rules or
regulations prohibiting such benefits or subjecting the Bank to penalties.
         (iii)   “Good Reason” exists if, without Executive’s express written
consent, any of the following occurs:
             (A)  a material reduction in Executive’s Base Salary (other than
pursuant to Section 3(a)) or benefits provided in this Agreement (other than a
reduction or elimination of Executive’s benefits under one or more benefit plans
maintained by the Bank as part of a good faith, overall reduction or elimination
of such plans or benefits applicable to all participants in a manner that does
not discriminate against Executive (except as such discrimination may be
necessary to comply with applicable law));
             (B)  a material reduction in Executive’s authority, duties or
responsibilities from the position and attributes associated with the Executive
Position;
             (C)  a material breach of this Agreement by the Bank; or
             (D)  a relocation of the Executive’s principal place of employment
by more than twenty-five (25) miles.


         (iv)   Notwithstanding the foregoing, Executive will not be entitled to
any payments or benefits under this Section 4(e) unless and until Executive
executes a release of all claims that Executive or any of Executive’s affiliates
or beneficiaries may have against the Employers or any affiliate, and their
officers, directors, successors and assigns, releasing said persons from any and
all claims, rights, demands, causes of action, suits, arbitrations or grievances
relating to the employment relationship, including claims under
6

--------------------------------------------------------------------------------

the Age Discrimination in Employment Act (“ADEA”), but not including claims for
benefits under tax-qualified plans or other benefit plans in which Executive is
vested, claims for benefits required by applicable law or claims with respect to
obligations set forth in this Agreement that survive the termination of this
Agreement.  In order to comply with the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (“Code”) and the ADEA, the release
must be provided to Executive no later than the date of his Separation from
Service and Executive must execute the release within twenty-one (21) days after
the date of termination without subsequent revocation by Executive within seven
(7) days after execution of the release.
(f) Effect on Status as a Director.  In the event of Executive’s termination of
employment under this Agreement for any reason other than retirement, such
termination shall also constitute Executive’s resignation from the Board of
Directors of the Employers and direct or indirect subsidiary of the Employers.
5.       CHANGE IN CONTROL
(a) Change in Control Defined.  For purposes of this Agreement, the term “Change
in Control” shall mean the occurrence of any of the following events:
         (i)    would be required to be reported in response to Item 5.01 of the
current report on Form 8-K, as in effect on the date hereof, pursuant to Section
13 or 15(d) of the Securities Exchange Act of 1934 (the “Exchange Act”);
         (ii)   results in a Change in Control of the Bank or the Company within
the meaning of the Bank Change in Control Act and the Rules and Regulations
promulgated by the Federal Deposit Insurance Corporation (“FDIC”) at 12 C.F.R. §
303.4(a) with respect to the Bank and the Board of Governors of the Federal
Reserve System (“FRB”) at 12 C.F.R. § 225.41(b) with respect to the Company, as
in effect on the date hereof;
         (iii)   results in a Change in Control of the Bank or the Company
within the meaning of the Home Owners Loan Act, as amended (“HOLA”), and the
applicable rules and regulations promulgated thereunder, as in effect at the
time of the Change in Control; or
         (iv)   without limitation such a Change in Control shall be deemed to
have occurred at such time as:
             (A)  any “person” (as the term is used in Sections 13(d) and 14(d)
of the Exchange Act) is or becomes the “beneficial owner” (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of securities of the Bank
or the Company representing 20% or more of the Bank’s or the Company’s
outstanding securities except for any securities purchased by any tax-qualified
employee benefit plan of the Bank or the Company;
             (B)  individuals who constitute the Board of Directors on the date
hereof (the “Incumbent Board”) cease for any reason to constitute at least a
majority thereof, provided that any person becoming a director subsequent to the
date hereof
7

--------------------------------------------------------------------------------

whose election was approved by a vote of at least three-quarters (3/4) of the
directors comprising the Incumbent Board, or whose nomination for election by
the Company’s stockholders was approved by the same Nominating Committee serving
under an Incumbent Board, shall be, for purposes of this clause (B), considered
as though he were a member of the Incumbent Board;
             (C)  a plan of reorganization, merger, consolidation, sale of all
or substantially all the assets of the Bank or the Company or similar
transaction occurs in which the Bank or Company is not the resulting entity;
             (D)  solicitations of shareholders of the Company, by someone other
than the current management of the Company, seeking stockholder approval of a
plan of reorganization, merger or consolidation of the Company or the Bank or
similar transaction with one or more corporations as a result of which the
outstanding shares of the class of securities then subject to the plan or
transaction are exchanged for or converted into cash or property or securities
not issued by the Bank or the Company shall be distributed; or
             (E)  pursuant to a tender offer, shareholders tender 20% or more of
the voting securities of the Bank or the Company.
(b) Change in Control Benefits.  Upon the occurrence of a Change in Control
followed within twenty-four (24) months of the Executive’s involuntary
termination of employment for any reason other than for Cause or the Executive’s
termination for Good Reason, the Bank (or any successor) shall pay Executive, or
in the event of Executive’s subsequent death, Executive’s beneficiary or estate,
as severance pay, the aggregate of the following amounts:
          (i)     Accrued but unpaid salary through the date of termination; and


    (ii)  Any annual cash incentive pursuant to the applicable incentive plan
that covers the Executive, which incentive would be paid or payable if the
Executive and the Bank were to satisfy all performance-related conditions to the
Executive receiving the annual incentive at target for the (a) Bank’s fiscal
year in which the date of termination occurs (or for the prior fiscal year if
the incentive opportunity has not yet been determined), with such amount
pro-rated through the date of termination or, (b) if greater, the Executive’s
annual incentive at target in effect immediately before the Change in Control,
with such amount pro-rated through the date of termination; and
    (iii) An amount equal to the three times (a) the Executive’s Base Salary,
and (b) the greater of the (i) average cash incentive earned in the prior two
(2) calendar years, or (ii) the cash incentive that would be paid or payable to
the Executive receiving the annual incentive at target for the Bank’s fiscal
year in which the date of termination occurs (or for the prior fiscal year if
the incentive opportunity has not yet been determined), as if the Executive and
the Bank were to satisfy all performance-related conditions.
    (iv) If the Executive’s employment is terminated under circumstances which
entitle the Executive to termination benefits under Section 5(b), for three
years following
8

--------------------------------------------------------------------------------

the date of termination, the Employer will continue to provide the Executive
with life insurance coverage and non-taxable medical (but excluding any
disability coverage) and dental insurance coverage substantially comparable (and
on substantially the same terms and conditions) to the coverage maintained by
the Employer for the Executive immediately prior to his termination, at no cost
to the Executive.  If the Employer cannot provide one or more of the benefits
set forth in this paragraph because the Executive is no longer an employee,
applicable rules and regulations prohibit such benefits or the payment of such
benefits in the manner contemplated, or it would subject the Employer to
penalties, then the Employer shall pay the Executive a cash lump sum payment
reasonably estimated to be equal to the cost of such insurance premiums or the
cost of the remaining insurance premiums at the time of such determination. Such
cash payment shall be made in a lump sum within thirty (30) days after the later
of the Executive’s date of termination or the effective date of the rules or
regulations prohibiting such benefits or subjecting the Employer to penalties.
    (v) If the Executive’s employment is terminated under circumstances which
entitle the Executive to termination benefits under Section 5(b), all stock
options and  restricted stock awards then held by the Executive shall become
fully earned and vested immediately and all performance awards (performance
shares) shall vest pro-rata based on the portion of the completed performance
period and at the actual level of the performance measures that have been
achieved; however, if the performance measurements are not reasonably
determinable as of the date of a Change in Control, performance awards
(performance shares) will vest pro-rata at “target.”
6.    POST-TERMINATION OBLIGATIONS
(a) Non-Solicitation/Non-Compete/Non-Disparagement.  Executive hereby covenants
and agrees that, for a period of one year following his termination of
employment with the Bank (other than a termination of employment following a
Change in Control), Executive shall not, without the written consent of the
Bank, either directly or indirectly:
(i) contact (with a view toward selling any product or service competitive with
any product or service sold or proposed to be sold by the Employers, or any
subsidiary of such entities) any person, firm, association or corporation (a) to
which the Employers or any subsidiary of such entities sold any product or
service within thirty-six months of the Executive’s termination of employment,
(b) which Executive solicited, contacted or otherwise dealt with on behalf of
the Employers or any subsidiary of such entities within one year of the
Executive’s termination of employment, or (C) which Executive was otherwise
aware was a client of the Employers or any subsidiary of such entities at the
time of termination of employment. Executive will not directly or indirectly
make any such contact, either for his own benefit or for the benefit of any
other person, firm, association, or corporation.


(ii) engage in providing professional services or enter into employment as an
employee, director, consultant, representative, or similar relationship to any
financial services enterprise (including but not limited to a savings and loan
association, bank, credit union, or insurance company) engaged in the business
of offering retail customer and
 
9

--------------------------------------------------------------------------------

commercial deposit and/or loan products in any state or in which the Bank
operates branches as of the date of such termination of employment; provided,
however, the Executive may request a waiver from the Employers with respect to
the limitations of this Section 6 on a case by case basis at any time, and the
Employers hereby agree that such written approval of such request shall not be
unreasonably withheld. Notwithstanding the foregoing, the Employers reserve the
right to elect not to approve such request for waiver of the limitations herein
within its sole discretion if the proposed employing entity is an FDIC insured
depository institution.  For purposes of clarity, the non-competition
restrictions in this Agreement will not apply if the Executive’s employment is
terminated on or after a Change in Control.


(iii) on his own behalf or on behalf of others, employ, solicit, or induce, or
attempt to employ, solicit or induce, any employee of the Employers or any
subsidiary of such entities, for employment with any enterprise, nor will the
Executive directly or indirectly, on his behalf or for others, seek to influence
any employee of the Employers or any subsidiary of such entities to leave the
employ of the Employers or any subsidiary of such entities.


(iv) make any public statements regarding the Employers or any subsidiary of
such entities without the prior consent of the Employers, and the Executive
shall not make any statements that disparage the Employers, or any subsidiary of
such entities or the business practices of the Employers, or any subsidiary of
such entities, except to the extent required by law or by a court or other
governmental agency of competent jurisdiction. The Employers shall not knowingly
or intentionally make any statements that disparage the Executive.


(v) The parties acknowledge and agree that irreparable injury will result to
each in the event of a breach of any of the provisions of this Section 6 (the
“Designated Provisions”) and that the parties will have no adequate remedy at
law with respect thereto. Accordingly, in the event of a material breach of any
Designated Provision, and in addition to any other legal or equitable remedy the
parties may have, the parties shall each be entitled to seek the entry of a
preliminary and a permanent injunction (including, without limitation, specific
performance by a court of competent jurisdiction located in Boston,
Massachusetts, or elsewhere), to restrain the violation or breach thereof by the
other parties, and the parties shall each submit to the jurisdiction of such
court in any such action.


(vi) In connection with the non-competition restriction in Section 6(a)(ii) of
this Agreement, the Executive acknowledges and agrees that he has been advised
to consult a lawyer prior to signing this Agreement and that he has received
adequate consideration in exchange for this restriction which is above and
beyond continuation of employment.  If, for any reason, any provision of Section
6(a)(ii) of this Agreement is held invalid, the restrictions in Section 6(a)(ii)
shall be modified, by the minimum amount necessary, such that the remaining
provisions are consistent with law and continue in full force and effect.
(b) Confidentiality.  Executive recognizes and acknowledges that the knowledge
of the business activities, plans for business activities, and all other
proprietary information of the Bank, as it may exist from time to time, are
valuable, special and unique assets of the business of
10

--------------------------------------------------------------------------------

the Bank.  Executive will not, during or after the Term of his employment,
disclose any knowledge of the past, present, planned or considered business
activities or any other similar proprietary information of the Bank to any
person, firm, corporation, or other entity for any reason or purpose whatsoever
unless expressly authorized by the Board or required by law.  Notwithstanding
the foregoing, Executive may disclose any knowledge of banking, financial and/or
economic principles, concepts or ideas which are not solely and exclusively
derived from the business plans and activities of the Bank.  Further, Executive
may disclose information regarding the business activities of the Bank to any
bank regulator having regulatory jurisdiction over the activities of the Bank
pursuant to a formal regulatory request.  In the event of a breach or threatened
breach by Executive of the provisions of this Section, the Bank will be entitled
to an injunction restraining Executive from disclosing, in whole or in part, the
knowledge of the past, present, planned or considered business activities of the
Bank or any other similar proprietary information, or from rendering any
services to any person, firm, corporation, or other entity to whom such
knowledge, in whole or in part, has been disclosed or is threatened to be
disclosed.  Nothing herein will be construed as prohibiting the Bank from
pursuing any other remedies available to the Bank for such breach or threatened
breach, including the recovery of damages from Executive.
(c) Information/Cooperation.  Executive shall, upon reasonable notice, furnish
such information and assistance to the Bank as may be reasonably required by the
Bank, in connection with any litigation in which it or any of its subsidiaries
or affiliates is, or may become, a party; provided, however, that Executive
shall not be required to provide information or assistance with respect to any
litigation between Executive and the Bank or any other subsidiaries or
affiliates.
(d) Reliance.  Except as otherwise provided, all payments and benefits to
Executive under this Agreement shall be subject to Executive’s compliance with
this Section 6, to the extent applicable.  The parties hereto, recognizing that
irreparable injury will result to the Bank, its business and property in the
event of Executive’s breach of this Section 6, agree that, in the event of any
such breach by Executive, the Bank will be entitled, in addition to any other
remedies and damages available, to seek an injunction to restrain the violation
hereof by Executive and all persons acting for or with Executive. Executive
represents and admits that Executive’s experience and capabilities are such that
Executive can obtain employment in a business engaged in other lines of business
than the Bank, and that the enforcement of a remedy by way of injunction will
not prevent Executive from earning a livelihood.  Nothing herein will be
construed as prohibiting the Bank from pursuing any other remedies available to
them for such breach or threatened breach, including the recovery of damages
from Executive.
7.    ALLOCATION OF OBLIGATIONS BETWEEN EMPLOYERS
The obligations of the Employers under this Agreement are intended to be joint
and several obligations of the Bank and the Company, and the Employers shall, as
between themselves and pursuant to applicable laws and regulations, allocate
these obligations in a manner agreed upon by them.
11

--------------------------------------------------------------------------------

8.    EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFITS PLANS
This Agreement contains the entire understanding between the parties hereto and
supersedes the Prior Agreement, except that this Agreement shall not affect or
operate to reduce any benefit or compensation inuring to Executive of a kind
expressly provided elsewhere.
9.    NO ATTACHMENT; BINDING ON SUCCESSORS
(a) Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation, or to execution, attachment,
levy, or similar process or assignment by operation of law, and any attempt,
voluntary or involuntary, to affect any such action shall be null, void, and of
no effect.
(b) The Bank shall require any successor or assignee, whether direct or
indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all the business or assets of the Bank, expressly and
unconditionally to assume and agree to perform the Bank’s obligations under this
Agreement, in the same manner and to the same extent that the Bank would be
required to perform if no such succession or assignment had taken place.
10.    MODIFICATION AND WAIVER
(a) This Agreement may not be modified or amended except by an instrument in
writing signed by the parties hereto.
(b) No term or condition of this Agreement shall be deemed to have been waived,
nor shall there be any estoppel against the enforcement of any provision of this
Agreement, except by written instrument of the party charged with such waiver or
estoppel.  No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future as to any act other than that specifically waived.
11.    REQUIRED PROVISIONS
Notwithstanding anything herein contained to the contrary, the following
provisions shall apply:
(a) The Board may terminate Executive’s employment at any time, but any
termination by the Bank’s Board other than termination for Cause shall not
prejudice Executive’s right to compensation or other benefits under this
Agreement.  Executive shall have no right to receive compensation or other
benefits for any period after his termination for Cause.
 (b) Notwithstanding anything herein contained to the contrary, any payments to
Executive by the Company, whether pursuant to this Agreement or otherwise, are
subject to and conditioned upon their compliance with Section 18(k) of the
Federal Deposit Insurance Act, 12 U.S.C. Section 1828(k), and the regulations
promulgated thereunder in 12 C.F.R. Part 359.
12

--------------------------------------------------------------------------------

(c) Notwithstanding anything else in this Agreement to the contrary, Executive’s
employment shall not be deemed to have been terminated unless and until
Executive has a Separation from Service within the meaning of Section 409A of
the Code.  For purposes of this Agreement, a “Separation from Service” shall
have occurred if the Bank and Executive reasonably anticipate that either no
further services will be performed by Executive after the date of termination
(whether as an employee or as an independent contractor) or the level of further
services performed is less than 50 percent of the average level of bona fide
services in the 36 months immediately preceding the termination.  For all
purposes hereunder, the definition of Separation from Service shall be
interpreted consistent with Treasury Regulation 1.409A-1(h)(ii). 
Notwithstanding the foregoing, this Section 11(c) is not applicable in the event
of Executive’s termination for Cause.
(d) Notwithstanding the foregoing, if Executive is a “specified employee” (i.e.,
a “key employee” of a publicly traded company within the meaning of Section 409A
of the Code and the final regulations issued thereunder) and any payment under
this Agreement is triggered due to Executive’s Separation from Service (other
than due to Disability or death), then solely to the extent necessary to avoid
penalties under Section 409A of the Code, no payment shall be made during the
first six (6) months following Executive’s Separation from Service.  Rather, any
payment which would otherwise be paid to Executive during such period shall be
accumulated and paid to Executive in a lump sum on the first day of the seventh
month following such Separation from Service.  All subsequent payments shall be
paid in the manner specified in this Agreement.
(e) Each payment pursuant to Sections 4 and 5 of this Agreement is intended to
constitute a “separate payment” for purposes of Treasury Regulation
1.409A-2(b)(ii).
12.    SEVERABILITY
If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.
13.    GOVERNING LAW
This Agreement shall be governed by the laws of the Commonwealth of
Massachusetts but only to the extent not superseded by federal law.
14.    ARBITRATION
Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by binding arbitration, as an alternative to civil
litigation and without any trial by jury to resolve such claims, conducted by a
single arbitrator mutually acceptable to the Bank and Executive, sitting in a
location selected by the Bank within 50 miles from the main office of the Bank,
in accordance with the rules of the American Arbitration Association’s National
Rules for the Resolution of Employment Disputes then in effect.  Judgment may be
entered on the arbitrator’s award in any court having jurisdiction.
13

--------------------------------------------------------------------------------

15.    PAYMENT OF LEGAL FEES
To the extent that such payment(s) may be made without triggering penalty under
Section 409A of the Code, all reasonable legal fees paid or incurred by
Executive pursuant to any dispute relating to this Agreement shall be paid or
reimbursed by the Bank, provided that the dispute is resolved in Executive’s
favor, and such reimbursement shall occur no later than 60 days after the end of
the year in which the dispute is settled or resolved in Executive’s favor.
16.    INDEMNIFICATION
The Bank shall provide Executive (including his heirs, executors and
administrators) with coverage under a standard directors’ and officers’
liability insurance policy at its expense, and shall indemnify Executive (and
his heirs, executors and administrators) for the Term of this Agreement and for
a period of six (6) years thereafter to the fullest extent permitted under
applicable law against all expenses and liabilities reasonably incurred by him
in connection with or arising out of any action, suit or proceeding in which he
may be involved by reason of his having been a director or officer of the
Employers or any subsidiary or affiliate of the Employers (whether or not he
continues to be a director or officer at the time of incurring such expenses or
liabilities), such expenses and liabilities to include, but not be limited to,
judgments, court costs and attorneys’ fees and the cost of reasonable
settlements (such settlements must be approved by the Board, as appropriate);
provided, however, the Employers shall not be required to indemnify or reimburse
Executive for legal expenses or liabilities incurred in connection with an
action, suit or proceeding arising from any illegal or fraudulent act committed
by Executive.
17.    NOTICE
For the purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by certified or registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below:


To the Bank
Berkshire Bank
24 North Street
Pittsfield, Massachusetts 01201
 
To Executive:
Most recent address on file with the Bank
   





[Signature Page to Follow]
14

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.



 
BERKSHIRE BANK
         
By: /s/ William J. Ryan 
 
William J. Ryan
 
Chairman of the Board of Directors
     
BERKSHIRE HILLS BANCORP, INC.
         
By: /s/ William J. Ryan 
 
William J. Ryan
 
Chairman of the Board of Directors
         
EXECUTIVE
           /s/ Richard M. Marotta  
Richard M. Marotta





15